Citation Nr: 0109993	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$2,308 is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, A. B., Jr.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to service connection for hepatitis C.  

During the course of the veteran's appeal, he has raised 
several claims for service connection which have not yet been 
developed.  At the veteran's April 1999 Board hearing, he 
raised a claim for a kidney disability (page 2).  In a March 
2000 statement, the veteran indicated that he wished to file 
a claim for service connection for PTSD.  At the veteran's 
December 2000 Board hearing, he raised an informal claim for 
service connection for residuals of a laceration to the 
finger (page 5).  These three claims are referred to the RO 
for proper adjudication.  

By rating decision dated January 2000, the RO denied the 
veteran's claim of service connection for an unspecified skin 
condition of the left leg on the basis that it was not well 
grounded.  Although, to date, the veteran has not appealed 
this determination, since that time, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA 
from July 14, 1999, to November 9, 2002, on the basis that it 
was not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107 (a) (1999), may have his or her claim 
readjudicated pursuant to the new law.  In light of the newly 
enacted statute, the veteran is hereby advised that if he 
wishes to have his claim readjudicated under the new law, he 
must affirmatively communicate that intent, and his request 
must be received by VA no later than November 9, 2002.  
Veterans Claims Assistance Act of 2000, Publ L. No. 106-475, 
§  7, 114 Stat. 2096 __ (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to infectious hepatitis in 
service.

3.  The veteran has a current diagnosis of hepatitis C.

4.  The veteran's hepatitis C is related to the infectious 
hepatitis which he was exposed to in service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records were submitted for the veteran.  A 
memo was submitted from a navy medical officer showing that 
the veteran had been exposed to infectious hepatitis from 
April 5, 1968, to April 24, 1968, and that no gamma globulin 
had been administered.  It was recommended that the veteran 
be observed for any signs of symptoms of infectious 
hepatitis.  

Copies of VA treatment records were submitted from 1971 to 
1972.  A treatment record from July 1972 shows that the 
veteran was diagnosed with hepatitis.

The veteran underwent a VA general medical examination in 
January 1999.  The examiner commented that the hepatitis C 
screen was positive.  The examiner commented that since the 
veteran came back positive for hepatitis C alone, and had a 
history of only one episode of hepatitis in the early 1970s, 
it could be assumed that this was the only hepatitis the 
veteran had and was related to exposure in service.

The veteran was afforded a hearing before a member of the 
Board in December 2000, a transcript of which has been 
associated with the claims folder.  The veteran described 
receiving blood in 1968 when his finger was almost cut off.  
He stated that he was told that he had a lot of protein in 
his urine, and had a 24 hour urinalysis done.  He stated that 
he was treated at a VA hospital in either 1970 or 1971 for 
hepatitis.  He testified that he had a kidney transplant in 
1994.  


Analysis

All relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991).

The evidence shows that the veteran has hepatitis C.  At the 
veteran's VA general medical examination in January 1999, the 
examiner diagnosed the veteran with hepatitis C.  

The evidence also shows that the veteran was exposed to 
infectious hepatitis in service, and that two years after 
service (July 1972), he was diagnosed with hepatitis.  
Regarding the etiology of the veteran's hepatitis C, the VA 
examiner who saw the veteran in January 1999 commented that 
since the veteran came back for hepatitis C alone, and had a 
history of only one episode of hepatitis in the early 1970s, 
it could be assumed that the veteran's hepatitis C was the 
only hepatitis that the veteran had and was related to 
exposure in service.  

In light of the evidence of exposure to infectious hepatitis 
during service, the veteran's diagnosis of hepatitis C, and 
the VA examiner's attribution of hepatitis C to exposure in 
service, the preponderance of the evidence supports the claim 
of entitlement to service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



